Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by referencein this Registration Statement on Form S-3 of our report dated January 13, 2011, with respect to our audits of the consolidated financial statements of El Capitan Precious Metals, Inc. as of September 30, 2010 and 2009, and for the period from July 26, 2002 (inception of exploration stage) through September 30, 2010. We also consent to the use of our name as it appears under the caption “Experts” in such Registration Statement. /s/ MaloneBailey, LLP MaloneBailey, LLP www.malonebailey.com Houston, Texas June 21, 2011
